ORDER
PER CURIAM
The mother, Marisha Gordon, challenges the judgment of the Circuit Court of the City of St. Louis terminating her parental rights to the child, I.P., who was 13 years old at the time of judgment.1 Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).

. The child's biological father is deceased.